               Case 2:20-mj-30417-DUTY ECF No.AUSA:
                                               1 filedJihan
                                                        10/05/20
                                                            Williams PageID.1 Telephone:
                                                                                Page 1 of   11226-9520
                                                                                         (313)
AO 91 (Rev. ) Criminal Complaint             Special Agent:         Daniel Bowling                Telephone: (901) 201-1342

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                  Eastern District of Michigan

United States of America
   v.
Deon “Stretch” KEY                                                        Case No.      2:20-mj-30417
                                                                                       Judge: Unassigned,
                                                                                       Filed: 10-05-2020 At 05:11 PM
                                                                                       SEALED MATTER (krc)




                                                    CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

           On or about the date(s) of     August 20, 2020 to September 23, 2020   in the county of                Wayne         in the
         Eastern         District of       Michigan        , the defendant(s) violated:
                   Code Section                                           Offense Description
21 U.S.C §§    841 (a)                                  Distribution of a Controlled Substance (heroin)




           This criminal complaint is based on these facts:
See attached Affidavit




        Continued on the attached sheet.
                                                                                           Complainant’s signature

                                                                      Daniel Bowling, Special Agent, ATF
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

         October 5, 2020
Date:                                                                                         Judge’s signature

City and state: Bay City, MI                                          Hon. Patricia T. Morris, United States Magistrate Judge
                                                                                            Printed name and title
   Case 2:20-mj-30417-DUTY ECF No. 1 filed 10/05/20         PageID.2   Page 2 of 11




                        AFFIDAVIT
  IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT AND
                     ARREST WARRANT

       I, Daniel Bowling, a Special Agent with the Bureau of Alcohol, Firearms,

Tobacco, and Explosives, being duly sworn, state as follows:

                            AFFIANT’S EXPERIENCE

      1.    I am a Special Agent with the United States Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF). I am an “investigative or law enforcement officer of

the United States” within the meaning of 18 U.S.C. § 2510(7); that is, an officer of

the United States who is empowered by law to conduct investigations of and to make

arrests for offenses enumerated in 18 U.S.C. § 2516. I have been employed by the

ATF since July 26, 2015. I completed Special Agent Basic Training and Criminal

Investigative Training at the Federal Law Enforcement Training Center. I was

previously employed as a Police Officer with the Metropolitan Nashville Police

Department in Nashville, Tennessee from March of 2008 through May of 2015.

During my time there, I was assigned to the Gang Unit from August of 2012 until

May of 2015. My duties included, but were not limited to, conducting controlled

purchases of narcotics through utilization of confidential informants, application for

and execution of search warrants on persons, residences, and vehicles, debrief of

confidential informants, interview witnesses and proffered defendants. In addition, I

analyzed toll records and led investigations that resulted in the interception of wired

                                           1
   Case 2:20-mj-30417-DUTY ECF No. 1 filed 10/05/20          PageID.3    Page 3 of 11




communications. I have testified in all levels of court proceedings, both at the state

and the federal level. I am an investigative or law enforcement officer of the United

States within the meaning of Section 2510(7) of Title 18, United States Code, and am

empowered by law to conduct investigations and to make arrests for offenses

enumerated in Section 2516 of Title 18, United States Code. As an ATF Special

Agent, I have participated in federal investigations involving the illegal acquisition,

distribution, and possession of illegal narcotics, to include but not limited to cocaine,

heroin, and methamphetamine. During these investigations, I have participated in

various types of investigative techniques, to include electronic surveillance,

undercover agents and informants, and controlled purchases of narcotics and firearms

from suspects. I have participated in physical surveillance operations and have

participated in the execution of federal arrest and search warrants. In addition to

utilizing the aforementioned investigative techniques, I have been required during

these investigations to analyze information resulting from traditional record searches,

as well as reviewing previous case files. Through my training and experience, I have

become familiar with the manner in which illegal narcotics are transported, stored,

and distributed, the methods of payment for such illegal narcotics, and the manner in

which illegal narcotics traffickers communicate with each other.




                                            2
  Case 2:20-mj-30417-DUTY ECF No. 1 filed 10/05/20        PageID.4    Page 4 of 11




                              PURPOSE OF AFFIDAVIT

      2.     This affidavit is made in support of an application for a criminal

complaint for Deon “Stretch” KEY.

      3.     I have probable cause to believe that between the dates of August 20,

2020 to September 23, 2020, Deon KEY did distribute heroin, in violation of Title

21 U.S.C. §§ 841(a).

      4.     Because this affidavit is being submitted for the limited purpose of

establishing probable cause for a criminal complaint, I have not included each and

every fact known to me concerning this investigation. I have set forth facts that I

believe are necessary to establish probable cause of a violation of federal criminal

offenses, specifically Title 21 U.S.C. §§ 841(a).

                                  PROBABLE CAUSE

      5.     The probable cause relied upon in this affidavit was acquired utilizing

multiple investigative resources, including undercover drug purchases,

surveillance, and analysis of cell phone toll records.

      6.     On August 4, 2020, Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) Special Agents (SA) Daniel Bowling and Andrew Bogle

debriefed ATF Confidential Informant (CI) 15XXX regarding his/her interaction

with an individual who the CI knows as ‘STRETCH’, later identified as DEON

KEY. The CI has known KEY for a long period of time. The CI stated KEY is the

                                          3
  Case 2:20-mj-30417-DUTY ECF No. 1 filed 10/05/20        PageID.5   Page 5 of 11




"Kingpin" of an armed drug trafficking organization (ADTO) that consists of

approximately 5-7 people (to the CI's knowledge) that distribute quantities of

heroin in the area of Schoolcraft and Telegraph Road, Detroit, MI. The CI stated

that members of the organization are frequently armed with handguns and hide the

firearms in their waistband or under their car seats while conducting narcotics

transactions. The CI stated that the organization works as a dispatch style system

where a call is placed to the main number and a "runner" will arrive and conduct

the narcotics transaction. The CI knows KEY to utilize telephone number 313-

207-XXXX.

      7.     On this same date, SA Bowling researched KEY’s criminal history via

the National Crime Index Center (NCIC) and observed the following criminal

history; 2006-assault (conviction), 2007-dangerous drugs, 2007-drugs

(conviction), 2008-assault, 2009-assaulting a police officer and evading

arrest(conviction),2016- fraudulent activities, 2018-dangerous drugs, 2020 felony

narcotics (pending).




                                         4
  Case 2:20-mj-30417-DUTY ECF No. 1 filed 10/05/20       PageID.6    Page 6 of 11




                  AUGUST 20, 2020, HEROIN TRANSACTION #1
                                 DEON KEY

      8.    On Thursday, August 20, 2020, ATF Agents were involved in the

surveillance of an undercover purchase of suspected heroin from DEON KEY.

ATF Undercover (“UC”) coordinated a meet with KEY for the purpose of

purchasing an amount of heroin from KEY. On this date, at approximately

12:01pm, the UC activated the ES recording equipment. The UC agreed to meet

KEY on Stoepel Street, Detroit, Michigan. The UC turned onto Stoepel Street then

observed KEY (in a white Dodge Durango SRT) coming down Barr Street KEY

flashed his lights to alert the UC and the UC turned onto Barr Street. At

approximately 12:23pm, KEY then approached and parked so that his vehicle

could be window to window with the undercover vehicle (UCV). The UC then

rolled down his window and made contact with KEY, while KEY remained in his

vehicle and the UC and CI#1 remained in the UCV.

      9.    Upon contact, extended his arm out of the window and handed the UC

a plastic baggie containing the suspected heroin. (See below). The UC produced

an electronic digital scale and the UC was able to confirm the approximate weight

of twenty-nine (29) gross grams.




                                         5
  Case 2:20-mj-30417-DUTY ECF No. 1 filed 10/05/20      PageID.7   Page 7 of 11




      8.           The UC then asked KEY how much he owed him and KEY

confirmed $1,680.00 ($60.00 per gram). The UC then counted out the money,

reached out and paid KEY with the amount of prerecorded ATF Agent Cashier

funds necessary to complete the transaction ($1,680.00). The CI then told KEY

that the UC would be returning in a couple of days (to make another purchase). A

field test of the suspected heroin was not conducted per ATF policy, however

based on the fact that the UC was purchasing heroin from KEY and based on the

agents training and experience and the appearance of the substance, the substance

purchased is believed to be heroin.

                    AUGUST 31, 2020 HEROIN TRANSACTION
                                DEON KEY #2

      9.    On August 31, 2020, at approximately 6:28pm, at approximately

7:39pm, the UC initiated text message communication with KEY. The UC advised




                                        6
  Case 2:20-mj-30417-DUTY ECF No. 1 filed 10/05/20     PageID.8   Page 8 of 11




KEY that he wanted to purchase “a couple” more ounces of heroin on the

following day (September 01, 2020). KEY responded in the affirmative.

      10.   On 9/1/2020 at approximately 10:55am, the UC received an incoming

call from KEY. KEY asked the UC how much (heroin) the UC wanted. The UC

advised that he wanted to purchase two (2) ounces. KEY affirmatively

acknowledged and told the UC to call him when the UC was close. The UC

affirmatively acknowledged and the phone call was concluded. The UC and KEY

continued to engage in cell phone communication for the purpose of arranging the

meeting. The UC eventually advised KEY that he was arriving at the McDonalds

near Livernois and Grand River. KEY agreed to meet there and told the UC that

he would be arriving shortly.

      11.   During the conversation between the UC and KEY, surveillance units

were conducting mobile and aerial surveillance on KEY. KEY was observed

driving directly to the McDonald’s restaurant located at 98XX Grand River Ave,

Detroit, Michigan.

      12.   Upon contact, KEY extended his arm out of his window and handed

the UC a plastic baggie containing the suspected heroin, (see below). The UC then

reached out and paid KEY with $3,360 in prerecorded ATF Agent Cashier funds,

(see below). The UC then asked KEY, “The number still the same?” KEY

responded in the affirmative by stating “yeah”. KEY departed from the parking

                                        7
  Case 2:20-mj-30417-DUTY ECF No. 1 filed 10/05/20       PageID.9   Page 9 of 11




lot, as did the UC and at approximately 4:56pm, the ES recording equipment was

terminated.




      13.     The suspected heroin purchased by the UC was subsequently weighed

by agents. The suspected heroin weighed approximately fifty-eight (58) gross

grams, with packaging and was placed into evidence. A field test of the suspected

heroin was not conducted per ATF policy, however based on the fact that the UC

was purchasing heroin from KEY and based on the agents training and experience

and the appearance of the substance, the substance purchased is believed to be

heroin.




                                        8
 Case 2:20-mj-30417-DUTY ECF No. 1 filed 10/05/20       PageID.10    Page 10 of 11




                SEPTEMBER 23, 2020 HEROIN TRANSACTION #3
                                DEON KEY

      14.   On September 23, 2020, the UC initiated text message communication

with KEY. The UC and KEY discussed the purchase of heroin and agreed to meet

at approximately 02:00 pm.

      15.   Prior to the meet between the UC and KEY, surveillance units were

conducting mobile and aerial surveillance on KEY. KEY arrived at the

McDonald’s located at 98XX Grand River Avenue and meet with the UC.

      16.   Upon contact, KEY immediately extended his arm out of his window

and handed the UC a plastic baggie containing the suspected heroin. The UC then

reached out and paid KEY with $1680.00 in prerecorded ATF Agent Cashier

funds. KEY departed from the parking lot, as did the UC and at approximately

02:54 pm, the ES recording equipment was terminated.

      17.   The suspected heroin purchased by the UC was subsequently weighed

by agents. The suspected heroin weighed approximately thirty (30) gross grams,

with packaging and was placed into evidence. A field test of the suspected heroin

was not conducted per ATF policy, however based on the fact that the UC was

purchasing heroin from KEY and based on the agents training and experience and

the appearance of the substance, the substance purchased is believed to be heroin.




                                         9
 Case 2:20-mj-30417-DUTY ECF No. 1 filed 10/05/20      PageID.11    Page 11 of 11




                                CONCLUSION

      18.   Based on the foregoing facts and circumstances, I respectfully submit

that there is probable cause to believe that between August 20, 2020 and

September 23, 2020, within the Eastern District of Michigan, Deon Key

committed the following criminal offense: Title 21 U.S.C 841(a) – Distribution of

a Controlled Substance (heroin more than 100 grams).




                                      _________________________
                                      Daniel Bowling
                                      Special Agent
                                      ATF



Sworn to before me and signed in my presence
And/or by reliable electronic means



____________________________________
Hon. Patricia T. Morris
United States Magistrate Judge
Eastern District Of Michigan




                                        10
